Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20120244480 A1), hereinafter Tsai, in view of Drummer (US 3746815 A), hereinafter Drummer.

Regarding claim 1, Tsai discloses a gas combustor, including: a housing (“a housing 6” and “a connection seat 2” paragraph [0028]) used for enclosing a storage cylinder (“a storage tank 1” paragraph [0028]) and a fuel gas controlling device disposed on a top end of said storage cylinder (“The gas discharge nozzle 12 is sleeved with a gas regulation ring 15, and a regulation rod 151” paragraph [0030]), a rear opening allowing a press button of an igniting device to protrude (“a button member 32” paragraph [0030]) and a clamp slot allowing a safety switch to protrude are adjacently arranged on an upper portion defined on a back surface of said housing (“a safety actuating device 5” paragraph [0028), and a front opening allowing a combusting device to be disposed is arranged on an upper portion defined at a front end of said housing (“a combustion device 4” paragraph [0028]); said fuel gas controlling device has a gas discharging press plate allowing said press button to be abutted and pivoted in said housing (“The torque generated while the gas discharging board 16 being pushed forward by a push sheet 324 of a button member 32 enables the gas discharging board 16 to upwardly raise with its front end serving as the pivot” paragraph [0030]), a piezoelectric device is disposed in said press button (“a piezoelectric device 31” paragraph [0031]), said piezoelectric device has an electric conducting wire (“an electric conduction wire 311 of the piezoelectric device 31” paragraph [0034]) extended to a flame nozzle (“a flame nozzle 45” paragraph [0034]) of said combusting device and spaced from said flame nozzle with a gap (Figure 4); wherein said safety switch has a fastening unit (“a fasten member 51” paragraph [0036]) and a locking unit (“a press member 52” paragraph [0036]) abutted against a locking bolt formed on a bottom surface of said press button (“button protrusion 325 at the bottom of the button member 32” paragraph [0043]); said fastening unit has an accommodation chamber allowing said locking unit to be accommodated (“a chamber 511” paragraph [0037]), and a biased  member (“a slide member 53” paragraph [0036]) having a latching hook (“a pair of joint tenons 533” paragraph [0039]) is longitudinally disposed in front of said accommodation chamber with an interval (by the length of the latching hook); said locking unit has a main body accommodated in said accommodation chamber (Figure 1), a 

    PNG
    media_image1.png
    749
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    515
    794
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    524
    769
    media_image5.png
    Greyscale



However, Drummer teaches wherein said biased member is a swing arm (“The off locking mechanism comprises a leaf spring locking lever 14” column 2, line 46), wherein said press button is able to be pressed for enabling said swing arm to be forwardly inclined so as to be deformed (“when the user presses the release button, the inner end of the shaft bends the locking lever” column 3, line 35).

    PNG
    media_image6.png
    363
    434
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    321
    543
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    321
    553
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    281
    521
    media_image9.png
    Greyscale

	Tsai discloses everything except for the claimed type of biased member. Drummer teaches the claimed type of biased member. The substitution of one known element (the spring loaded member of Tsai) for another (the swing arm of Drummer) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the swing arm taught in Drummer would have yielded predictable results, namely, a biased member for selectively preventing motion of another body (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).


Regarding claim 2, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1, wherein said fastening unit further has a vertical column (“The horizontal bottom wall at the front of the chamber 511” paragraph [0037]) arranged at a front end of said swing arm (Element 53 modified by Drummer to be a swing arm), a transversal spring is disposed between said vertical column and said swing arm (“a horizontal resilient member 54, e.g. a spring” paragraph [0037]); when said press button is in an automatically locked status, a releasing effect provided by said transversal spring is applied to said swing arm for assisting said locked status in a vertical direction to be recovered (Figure 4).

Regarding claim 7, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1, wherein said fuel gas controlling device has a gas discharging nozzle used for controlling whether fuel gas being supplied (“a gas discharge nozzle 12” paragraph [0029]), said gas discharging 

Regarding claim 8, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 7, wherein said combusting device has a fastening seat made of a metal material (“an outer shell 44 made of a metal material” paragraph [0035]), a seat hole allowing said flame nozzle to be disposed and a first wire slot allowing said electric conducting wire to pass are respectively formed at a central portion and a peripheral surface of said fastening seat (Figure 4), said gas discharging nozzle is combined with said flame nozzle formed with at least one air inlet hole on a peripheral surface thereof (“The ejection nozzle 42 is connected to the gas conveying tube 17, so with the air flow formed through ejecting the combustion gas into the mixing tube 41, air is enabled to be introduced from an air inlet hole 412 preset on the mixing tube 41 for entering the mixing tube 41 for a purpose of mixing” paragraph [0035]), said fastening seat is disposed in an end cover (44 covers end part 43), and said end cover is arranged at said front opening (Figure 4).

Regarding claim 10, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 7, wherein said press button is further connected to an auxiliary spring (“a recovery resilient member 33, e.g. a spring” paragraph [0031]) in a direction defined being parallel and opposite to said push rod (Figure 2), and two ends of said auxiliary spring are disposed at a button tenon of said press button and an inner wall of said housing (“the positioning means of each recovery resilient member 33 is carried out through installing spring tenons 213, 322 on the opposite inner walls of the mentioned two 

Regarding claim 11, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 7, wherein a heat insulation sleeve is disposed at an outer side of said flame nozzle, said heat insulation sleeve is a pipe member made of a ceramic material (“a heat insulation member 43 made of a ceramic material” paragraph [0035]), and a peripheral surface thereof is formed with a second wire slot allowing said electric conducting wire to be received (Figure 4).

Regarding claim 12, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1, wherein a longitudinal sliding slot (“a housing slot 66 formed at the left cover 61” paragraph [0041]) allowing a continuous button (“a continuous gas supply switch 67” paragraph [0032]) to be received is formed on a lateral surface, corresponding to a location where said press button is disposed, of said housing (Figure 1), an action stopping rod is inwardly protruded from said continuous button (“a buckling rod 672” paragraph [0041]), an action stopping slot is formed in said press button corresponding to a moving path of said action stopping rod; when said press button is in said unlocked status and kept being pressed, said continuous button is upwardly pulled, thus said action stopping rod is displaced in said action stopping slot so as form a locked status, thus said press button is prevented from being elastically recovered, and an gas continuously supplying status is formed (“When the button member 32 is in a pressed state, a user upwardly lift the continuous gas supply switch 67, so the buckling rod 672 is buckled in a buckling hole preset on the buckling sheet 323 and the button member 32 is not able to be backwardly moved for recovery” paragraph [0041]).

    PNG
    media_image10.png
    796
    495
    media_image10.png
    Greyscale

Regarding claim 13, Tsai discloses a safety switch of a gas combustor, including: a fastening unit (“a fasten member 51” paragraph [0036]) and a locking unit (“a press member 52” paragraph [0036]) abutted against a locking bolt formed on a bottom surface of a press button (“button protrusion 325 at the bottom of the button member 32” paragraph [0043]); said fastening unit has an accommodation chamber allowing said locking unit to be accommodated (“a chamber 511” paragraph [0037]), and a biased member (“a slide member 53” paragraph [0036]) having a latching hook (“a pair of joint tenons 533” 

Tsai does not disclose wherein said biased member is a swing arm, wherein said press button is able to be pressed for enabling said swing arm to be forwardly inclined so as to be deformed.

However, Drummer teaches wherein said biased member is a swing arm (“The off locking mechanism comprises a leaf spring locking lever 14” column 2, line 46), wherein said press button is able to be pressed for enabling said swing arm to be forwardly inclined so as to be deformed (“when the user presses the release button, the inner end of the shaft bends the locking lever” column 3, line 35).

Tsai discloses everything except for the claimed type of biased member. Drummer teaches the claimed type of biased member. The substitution of one known element (the spring loaded member of Tsai) for another (the swing arm of Drummer) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the swing arm taught in Drummer would have yielded predictable results, namely, a biased member for selectively preventing motion of another body (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 14, Tsai, as modified by Drummer, discloses the safety switch of the gas combustor as claimed in claim 13, wherein said fastening unit further has a vertical column (“The horizontal bottom wall at the front of the chamber 511” paragraph [0037]) arranged at a front end of said swing arm (Element 53 modified by Drummer to be a swing arm), a transversal spring is disposed between said vertical column and said swing arm (“a horizontal resilient member 54, e.g. a spring” paragraph [0037]); when said press button is in an automatically locked status, a releasing effect provided by said transversal spring is applied to said swing arm for assisting said locked status in a vertical direction to be recovered (Figure 4).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Drummer, and further in view of Franz (EP 1174892 A2), hereinafter Franz.

Regarding claim 3, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 2. 

Tsai, as modified by Drummer, does not disclose wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged on said swing arm and said vertical column.

However, Olsson teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged (Either side of spring 15).

    PNG
    media_image11.png
    794
    537
    media_image11.png
    Greyscale

In view of Franz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged as is taught in Franz, in the gas combustor disclosed by Tsai.
One would have been motivated to include teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged because the tenons will hold the spring in place, creating a more secure arrangement.

Regarding claim 15, Tsai, as modified by Drummer, discloses the safety switch of the gas combustor as claimed in claim 14. 

Tsai, as modified by Drummer, does not disclose wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged on said swing arm and said vertical column.

However, Olsson teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged (Either side of spring 15).

In view of Franz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged as is taught in Franz, in the safety switch disclosed by Tsai.
One would have been motivated to include teaches wherein two ends of said transversal spring are respectively sleeved on a first spring tenon and a second spring tenon oppositely arranged because the tenons will hold the spring in place, creating a more secure arrangement.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Drummer, and further in view of Ochiai (US 4504707 A), hereinafter Ochiai.

Regarding claim 4, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1. 

Tsai, as modified by Drummer, does not disclose wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot; said main body has an anti-releasing tenon received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber.



    PNG
    media_image12.png
    233
    448
    media_image12.png
    Greyscale

In view of Ochiai’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot; said main body has an anti-releasing tenon received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber as is taught in Ochiai, in the gas combustor disclosed by Tsai.
One would have been motivated to include wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot; said main body has an anti-releasing tenon received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber 

Regarding claim 16, Tsai, as modified by Drummer, discloses the safety switch of the gas combustor as claimed in claim 13. 

Tsai, as modified by Drummer, does not disclose wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot; said main body has an anti-releasing tenon received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber.

However, Ochiai teaches wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot (“a pair of slits 25c formed at opposite side faces of the recess 25a” column 7, line 34); said main body has an anti-releasing tenon (“The sliding knob 26 includes… a pair of projections 26b formed at opposite sides” column 7, line 36) received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber (“It is so arranged that, when the sliding knob 26 is fitted into the recess 25a of the push-button 25, the leg 26a is inserted through the elongated opening 25b and the projections 26b are, respectively, fitted into the slits 25c, whereby the sliding knob 26 is slidably mounted in the recess 25a” column 7, line 38).

In view of Ochiai’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least one lateral wall of said accommodation chamber has an anti-releasing slot; said main body has an anti-releasing tenon received in said anti-releasing slot and arranged at a location corresponding to each of said anti-releasing slots, so that said locking unit is prevented from longitudinally releasing from said accommodation chamber as is taught in Ochiai, in the safety switch disclosed by Tsai.
.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Drummer, and further in view of Robotham (US 4006334 A), hereinafter Robotham.

Regarding claim 5, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1, wherein said longitudinal spring is sleeved in a spring slot formed on said accommodation chamber (“the vertical bottom wall at the rear of the chamber 511 is installed with a concave hole 515 for receiving a vertical resilient member 55” paragraph [0037]).

Tsai, as modified by Drummer, does not disclose wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber.

However, Robotham teaches wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber (Opposing sides of spring 68).

    PNG
    media_image13.png
    433
    346
    media_image13.png
    Greyscale

In view of Robotham’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber as is taught in Robotham, in the gas combustor disclosed by Tsai.
One would have been motivated to include wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber because including the column of Robotham will prevent undesirable motion of the spring and create a more stable arrangement.

Regarding claim 17, Tsai, as modified by Drummer, discloses the safety switch of the gas combustor as claimed in claim 13, wherein said longitudinal spring is sleeved in a spring slot formed on said accommodation chamber (“the vertical bottom wall at the rear of the chamber 511 is installed with a concave hole 515 for receiving a vertical resilient member 55” paragraph [0037]).



However, Robotham teaches wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber (Opposing sides of spring 68).

In view of Robotham’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber as is taught in Robotham, in the safety switch disclosed by Tsai.
One would have been motivated to include wherein said longitudinal spring is sleeved between a spring slot and a spring column oppositely formed on said main body and said accommodation chamber because including the column of Robotham will prevent undesirable motion of the spring and create a more stable arrangement.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Drummer, and further in view of Hinchliffe (US 20090209991 A1), hereinafter Hinchliffe.

Regarding claim 6, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 1. 

Tsai, as modified by Drummer, does not disclose wherein two lateral walls of said fastening unit are respectively formed with at least one positioning tenon, and an inner wall of said clamp slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned.



    PNG
    media_image14.png
    548
    796
    media_image14.png
    Greyscale

In view of Hinchliffe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein two lateral walls of said unit are respectively formed with at least one positioning tenon, and an inner wall of said slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned as is taught in Hinchliffe, in the gas combustor disclosed by Tsai.
One would have been motivated to include wherein two lateral walls of said unit are respectively formed with at least one positioning tenon, and an inner wall of said slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to 

Regarding claim 18, Tsai, as modified by Drummer, discloses the safety switch of the gas combustor as claimed in claim 13. 

Tsai, as modified by Drummer, does not disclose wherein two lateral walls of said fastening unit are respectively formed with at least one positioning tenon, and an inner wall of said clamp slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned.

However, Hinchliffe teaches wherein two lateral walls of said unit are respectively formed with at least one positioning tenon, and an inner wall of said slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned (“A mounting pin 52a extends outwardly from each side of switch 51 and engages aperture 39a in housing half 32a and a similar aperture (not shown) in the other housing half 32b” paragraph [0068]).

In view of Hinchliffe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein two lateral walls of said unit are respectively formed with at least one positioning tenon, and an inner wall of said slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned as is taught in Hinchliffe, in the safety switch disclosed by Tsai.
One would have been motivated to include wherein two lateral walls of said unit are respectively formed with at least one positioning tenon, and an inner wall of said slot of said housing is correspondingly formed with at least one positioning hole allowing said at least one positioning tenon to be inserted and positioned because providing the tenons and holes of Hinchliffe will reliably position the fastening unit of Tsai.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Drummer, and further in view of Tsai (US 20080057455 A1), hereinafter Tsai455.

Regarding claim 9, Tsai, as modified by Drummer, discloses the gas combustor as claimed in claim 8, wherein a press part protruded from of said rear opening is disposed at a rear side of said press button (The rear face of button 32). 

Tsai, as modified by Drummer, does not disclose said piezoelectric device has a returning wire being in contact with said fastening seat.

However, Tsai455 teaches said piezoelectric device has a returning wire being in contact with said fastening seat (“Referring to FIG. 4, a metal contact member 152 is provided in the positioning hole 381 for the contact of the sleeve 76, and a lead wire 153 is connected between the metal contact member 152 and the first spring means 15, i.e., the piezoelectric, thereby forming a loop” paragraph [0035]).

    PNG
    media_image15.png
    754
    446
    media_image15.png
    Greyscale

In view of Tsai455’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include said piezoelectric device has a returning wire being in contact with said fastening seat as is taught in Tsai455, in the gas combustor disclosed by Tsai.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsai (US 20180066842 A1) Elements 523a and 513a

    PNG
    media_image16.png
    407
    483
    media_image16.png
    Greyscale

Tsai (US 20090068606 A1) 

    PNG
    media_image17.png
    533
    787
    media_image17.png
    Greyscale

Tsai (US 20100112501 A1) “As shown in FIG. 6. a guiding wire 322 is provided in the slit hole 422 for being in contact with the outer tube 6, the guiding wire 322 is extended to the piezoelectricity device 32 so as to obtain a circuit” paragraph [0036]

    PNG
    media_image18.png
    447
    864
    media_image18.png
    Greyscale

Tsai (US 6293782 B1) 

    PNG
    media_image19.png
    840
    519
    media_image19.png
    Greyscale

Edgell (US 4122320 A) “Pin 17 resides within a recess 18 in the trigger housing”

    PNG
    media_image20.png
    277
    509
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    242
    512
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    365
    231
    media_image22.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762